COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-429-CV





PAMELA R. JIMISON	APPELLANT



V.



PROFESSIONAL CARETAKERS, INC.	APPELLEE



------------



FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)
------------

Appellant Pamela R. Jimison filed a notice of appeal on November 7, 2008, complaining of the trial court’s August 18, 2008 order granting Professional Caretakers, Inc.’s motion for summary judgment.  The order states that it “is a final judgment disposing of all claims of all parties and is subject to appeal.”  But the order makes clear that the only motion before it is that of Professional Caretakers, Inc., and the order does not expressly dispose of Texas Workforce Commission, another defendant who appears in the order’s style.
(footnote: 2)  This court has confirmed that no severance order has been issued and that this case has a trial setting for the week of March 9, 2009.

Because the order granting Professional Caretakers, Inc.’s motion for summary judgment did not dispose of Texas Workforce Commission and because the trial court had not signed a severance order, we notified Appellant on January 6, 2009, of our concern that we lack jurisdiction over this appeal.  We indicated that we would dismiss this case for want of jurisdiction unless we received a response showing grounds for continuing the appeal by January 16, 2009.  We have received no response.

Accordingly, because Appellant’s claims against Texas Workforce Commission remain pending, we dismiss this appeal for want of jurisdiction.
(footnote: 3) 

PER CURIAM

PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED:  March 5, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:See Collins v. Tarrant Appraisal Dist.
, No. 02-06-00176-CV, 2007 WL 1726135, at *6 (Tex. App.—Fort Worth June 14, 2007, no pet.) (mem. op. on reh’g) (citing
 Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 205–06 (Tex. 2001)). 


3:See 
Tex. R. App. P. 42.3(a), 43.2(f).